Per Curiam.
Tlie question of the negligence of the appellant’s driver, and the question of the contributory negligence of the respondent’s decedent, were, each, of them, for the determination of the jury under the evidence submitted. The motions to nonsuit, and to direct a verdict for the defendant, were therefore properly refused.
The'judgment under review will be affirmed.
For affirmance — Ti-ie Chancellor, Ci-iiee Justice, Swayze, Trenchard, Parker, Bergen, Minturn, Black, White, Heppenheimer, Gardner, JJ. 11.
For reversal — Hone.